DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application is being examined under the pre-AIA  first to invent provisions. 
Assigned Examiner
2.      	The instant application (16/939,100) has been assigned to Examiner Khatol Shahnan-Shah, Art Unit 1645 at the United States Patent and Trademark Office (i.e., USPTO). To aid in correlating any papers for the instant application, all further correspondence regarding the instant application (16/939,100) should be directed to Examiner Khatol Shahnan-Shah, Art Unit 1645.
3.       Applicant's response and amendment of 1/10/2022 are acknowledged. Claims 1, 21 and 28-31 have been amended. Claims 22-27 have been canceled.

Claim Status
4.       Claims 1-5, 21, and 28-32 are pending and under consideration. Claims 1, 21 and 28-31 have been amended. Claims 22-27 have been canceled. Claims 6-20 have been canceled by previous amendments.

Objections Withdrawn
Specification
5.    Objection to the specification made, in paragraph 5 of the office action 9/9/2021 is withdrawn in view of applicant’s amendment of 1/10/2022.

Drawings
6.    Objections to the drawings made, in paragraphs 6-7 of the office action 9/9/2021 is withdrawn in view of applicant’s amendment of 1/10/2022.




Rejections Withdrawn
Claim Rejections - 35 USC § 112 (b)
7.      Rejection of claims 21 and 28-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, made, in paragraph 10 of the office action 9/9/2021 is withdrawn in view of applicant’s amendment of 1/10/2022.
Claim Rejections - 35 USC § 112 (d)
8.      Rejection of claims 29-31 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, made, in paragraphs 11-13 of the office action 9/9/2021 is withdrawn in view of applicant’s amendment of 1/10/2022.

New Rejections
Double Patenting
9.      The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.    Claims1-5 and 28-32 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 8722871 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention in both applications are drawn to a recombinant nucleic acid comprising (i) a nucleotide sequence operably linked to a heterologous promoter, wherein said nucleotide sequence encodes at least 12 contiguous amino acids of SEQ ID NO: 32. (i.e.  Proteins encoded by the VMP-like sequences of Borrelia). US 8722871 B2 teaches nucleic acid sequence number 39 100% identical to SEQ ID NO:39 of the instant application. US 8722871 B2 also teaches 2 protein sequences number 29 and 31 100% identical to SEQ ID NO:32 of the instant application. (see SCORE).
11.    Claims1-5 and 28-32 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 9115193 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention in both applications are drawn to a recombinant nucleic acid comprising (i) a nucleotide sequence operably linked to a heterologous promoter, wherein said nucleotide sequence encodes at least 12 contiguous amino acids of SEQ ID NO: 32. (i.e.  Proteins encoded by the VMP-like sequences of Borrelia). US 9115193 B2 teaches nucleic acid sequence number 39 100% identical to SEQ ID NO:39 of the instant application. US 9115193 B2 also teaches a protein sequences number 29 100% identical to SEQ ID NO:32 of the instant application. (see SCORE).
12.    Claims1-5 and 28-32 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10759833 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention in both applications are drawn to a recombinant nucleic acid comprising (i) a nucleotide sequence operably linked to a heterologous promoter, wherein said nucleotide sequence encodes at least 12 contiguous amino acids of SEQ ID NO: 32. (i.e.  Proteins encoded by the VMP-like sequences of Borrelia). US 10759833 B2 teaches nucleic acid sequence number 39 100% identical to SEQ ID NO:39 of the instant application. US 10759833 B2 also teaches a protein sequences number 29 100% identical to SEQ ID NO:32 of the instant application. (see SCORE).

Claim Rejections - 35 USC § 102
13.    The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

14.    Claims 1-5, 21, and 28-32 are rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipated by Norris et al. (US 6437116  filed 1/27/1999 priority to 2/21/1996).
The claims are drawn to:
        Claim 1.  A recombinant nucleic acid comprising (i) a nucleotide sequence operably linked to a heterologous promoter, wherein said nucleotide sequence encodes at least 12 contiguous amino acids of SEQ ID NO: 32.
        Claim 21.  A method of using an isolated nucleic acid that encodes at least 12 contiguous amino acids of SEQ ID NO:32 or 50 contiguous amino acids of SEQ ID NO:32. comprising the steps of: (a) preparing a recombinant vector in which the isolated nucleic acid is positioned under the control of a promoter; (b) introducing said recombinant vector into a host cell; (c) culturing said host cell under conditions effective to allow expression of the polypeptide; and (d) collecting said expressed polypeptide.
      Claim 28.  A recombinant nucleic acid comprising (i) a nucleotide sequence operably linked to a heterologous promoter, wherein said nucleotide sequence comprises at least 50 contiguous bases of SEQ ID NO:39.
     Norris et al. teach that “The present invention relates to DNA sequences encoding Vmp-like polypeptides of pathogenic Borrelia, the use of the DNA sequences in recombinant vectors to express polypeptides, the encoded amino acid sequences, application of the DNA and amino acid sequences to the production of polypeptides as antigens for immunoprophylaxis, immunotherapy, and immunodiagnosis. Also disclosed are the use of the nucleic acid sequences as probes or primers for the deletion of organisms causing Lyme disease, relapsing fever, or related disorders, and kits designed to facilitate methods of using the described polypeptides, DNA segments and antibodies..” See abstract and claims.   Norris et al. teach heterologous promoter (see para 61). Norris et al. teach nucleotide sequence operably linked to a heterologous promoter (see claim 41). As to claim 21 Norris et al.  teach a method of using  the isolated nucleic acid and steps of preparing said nucleic acid ( see abstract, para18, 53, 54,  60, 72, 73, 85 and 116 ).Norris et al. teach limitations of claims 28-31 (see claims 8-22). Norris et al. teach limitation of claim 32 (RNA) see para 74-79. As SEQ ID NO:32 and SEQ ID NO: 39, these sequences are inherent by nucleic acid and polypeptide sequences taught by Norris et al.  

RESULT 2  for SEQ ID NO: 32 
US-16-412-913-32
; Sequence 32, Application US/16412913
; Patent No. 10759833
; GENERAL INFORMATION
;  APPLICANT: NORRIS, STEVEN J.
;  TITLE OF INVENTION: VMP-LIKE SEQUENCES OF PATHOGENIC BORRELIA SPECIES AND STRAINS
;  FILE REFERENCE: UTSH.P0264US.C4
;  CURRENT APPLICATION NUMBER: US/16/412,913
;  CURRENT FILING DATE: 2019-05-15
;  PRIOR APPLICATION NUMBER: US 14/257,613
;  PRIOR FILING DATE: 2014-04-21
;  PRIOR APPLICATION NUMBER: US 15/609,188
;  PRIOR FILING DATE: 2017-05-31
;  PRIOR APPLICATION NUMBER: US 14/804,882
;  PRIOR FILING DATE: 2015-07-21
;  PRIOR APPLICATION NUMBER: US 13/324,357
;  PRIOR FILING DATE: 2012-10-05
;  PRIOR APPLICATION NUMBER: US 10/539,956
;  PRIOR FILING DATE: 2006-04-06
;  PRIOR APPLICATION NUMBER: US 12/962,154
;  PRIOR FILING DATE: 2010-12-07
;  PRIOR APPLICATION NUMBER: US 13/645,950
;  PRIOR FILING DATE: 2012-10-05
;  PRIOR APPLICATION NUMBER: PCT/US03/041182
;  PRIOR FILING DATE: 2003-12-22
;  PRIOR APPLICATION NUMBER: 60/435,077
;  PRIOR FILING DATE: 2002-12-20
;  NUMBER OF SEQ ID NOS: 107
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 32
;  LENGTH: 34
;  TYPE: PRT
;  ORGANISM: Borrelia garinii
US-16-412-913-32
 Query Match             100.0%;  Score 171;  DB 3;  Length 34;
Best Local Similarity   100.0%;   Matches   34;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GFKADPKKSDVKTYFESLAKKLEETKDGLTKLSK 34
              ||||||||||||||||||||||||||||||||||
Db          1 GFKADPKKSDVKTYFESLAKKLEETKDGLTKLSK 34


RESULT 6 for SEQ TD NO:32
US-13-645-950-32
; Sequence 32, Application US/13645950
; Patent No. 8722871
; GENERAL INFORMATION
;  APPLICANT: NORRIS, STEVEN J.
;  TITLE OF INVENTION: VMP-LIKE SEQUENCES OF PATHOGENIC BORRELIA SPECIES AND STRAINS
;  FILE REFERENCE: UTSH.P0264US.D3
;  CURRENT APPLICATION NUMBER: US/13/645,950
;  CURRENT FILING DATE: 2012-10-05
;  PRIOR APPLICATION NUMBER: 13/324,357
;  PRIOR FILING DATE: 2011-12-13
;  CURRENT APPLICATION NUMBER: US/13/645,950
;  CURRENT FILING DATE: 2010-12-07
;  PRIOR APPLICATION NUMBER: 10/539,956
;  PRIOR FILING DATE: 2006-04-06
;  PRIOR APPLICATION NUMBER: PCT/US03/041182
;  PRIOR FILING DATE: 2003-12-22
;  PRIOR APPLICATION NUMBER: 60/435,077
;  PRIOR FILING DATE: 2002-12-20
;  NUMBER OF SEQ ID NOS: 107
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 32
;  LENGTH: 34
;  TYPE: PRT
;  ORGANISM: Borrelia garinii
US-13-645-950-32

  Query Match             100.0%;  Score 171;  DB 9;  Length 34;
  Best Local Similarity   100.0%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GFKADPKKSDVKTYFESLAKKLEETKDGLTKLSK 34
              ||||||||||||||||||||||||||||||||||
Db          1 GFKADPKKSDVKTYFESLAKKLEETKDGLTKLSK 34

RESULT 7 for SEQ ID NO: 32
US-14-257-613-32
; Sequence 32, Application US/14257613
; Patent No. 9115193
; GENERAL INFORMATION
;  APPLICANT: NORRIS, STEVEN J.
;  TITLE OF INVENTION: VMP-LIKE SEQUENCES OF PATHOGENIC BORRELIA SPECIES AND STRAINS
;  FILE REFERENCE: UTSH.P0264US.C1
;  CURRENT APPLICATION NUMBER: US/14/257,613
;  CURRENT FILING DATE: 2014-04-21
;  PRIOR APPLICATION NUMBER: 13/324,357
;  PRIOR FILING DATE: 2011-12-13
;  PRIOR APPLICATION NUMBER: 10/539,956
;  PRIOR FILING DATE: 2006-04-06
;  PRIOR APPLICATION NUMBER: 12/962,154
;  PRIOR FILING DATE: 2010-12-07
;  PRIOR APPLICATION NUMBER: 13645,950
;  PRIOR FILING DATE: 2012-10-05
;  PRIOR APPLICATION NUMBER: PCT/US03/041182
;  PRIOR FILING DATE: 2003-12-22
;  PRIOR APPLICATION NUMBER: 60/435,077
;  PRIOR FILING DATE: 2002-12-20
;  NUMBER OF SEQ ID NOS: 107
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 32
;  LENGTH: 34
;  TYPE: PRT
;  ORGANISM: Borrelia garinii
US-14-257-613-32

  Query Match             100.0%;  Score 171;  DB 10;  Length 34;
  Best Local Similarity   100.0%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GFKADPKKSDVKTYFESLAKKLEETKDGLTKLSK 34
              ||||||||||||||||||||||||||||||||||
Db          1 GFKADPKKSDVKTYFESLAKKLEETKDGLTKLSK 34


 
RESULT 2 for SEQ ID NO:39
US-16-412-913-39
; Sequence 39, Application US/16412913
; Patent No. 10759833
; GENERAL INFORMATION
;  APPLICANT: NORRIS, STEVEN J.
;  TITLE OF INVENTION: VMP-LIKE SEQUENCES OF PATHOGENIC BORRELIA SPECIES AND STRAINS
;  FILE REFERENCE: UTSH.P0264US.C4
;  CURRENT APPLICATION NUMBER: US/16/412,913
;  CURRENT FILING DATE: 2019-05-15
;  PRIOR APPLICATION NUMBER: US 14/257,613
;  PRIOR FILING DATE: 2014-04-21
;  PRIOR APPLICATION NUMBER: US 15/609,188
;  PRIOR FILING DATE: 2017-05-31
;  PRIOR APPLICATION NUMBER: US 14/804,882
;  PRIOR FILING DATE: 2015-07-21
;  PRIOR APPLICATION NUMBER: US 13/324,357
;  PRIOR FILING DATE: 2012-10-05
;  PRIOR APPLICATION NUMBER: US 10/539,956
;  PRIOR FILING DATE: 2006-04-06
;  PRIOR APPLICATION NUMBER: US 12/962,154
;  PRIOR FILING DATE: 2010-12-07
;  PRIOR APPLICATION NUMBER: US 13/645,950
;  PRIOR FILING DATE: 2012-10-05
;  PRIOR APPLICATION NUMBER: PCT/US03/041182
;  PRIOR FILING DATE: 2003-12-22
;  PRIOR APPLICATION NUMBER: 60/435,077
;  PRIOR FILING DATE: 2002-12-20
;  NUMBER OF SEQ ID NOS: 107
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 39
;  LENGTH: 189
;  TYPE: DNA
;  ORGANISM: Borrelia garinii
;  FEATURE:
;  NAME/KEY: CDS
;  LOCATION: (1)..(189)
US-16-412-913-39

Query Match             100.0%;  Score 189;  DB 5;  Length 189;   Best Local Similarity   100.0%;   Matches  189;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGTGATAAAACGGGGGTTGCTGCGGATGCTGAAAATCCGATTGACGCGGCTATTGGGGGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GGTGATAAAACGGGGGTTGCTGCGGATGCTGAAAATCCGATTGACGCGGCTATTGGGGGT 60

Qy        61 GCGGATGCTGATGCTGCGGCGTTTAATAAGGAGGGGATGAAGAAGGATGATCAGATTGCT 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 GCGGATGCTGATGCTGCGGCGTTTAATAAGGAGGGGATGAAGAAGGATGATCAGATTGCT 120

Qy       121 GCTGCTATGGTTCTGAGGGGAATGGCTAAGGATGGGCAGTTTGCTTTGACGAATAATGCT 180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       121 GCTGCTATGGTTCTGAGGGGAATGGCTAAGGATGGGCAGTTTGCTTTGACGAATAATGCT 180

Qy        181 GCTGCTCAT 189
              |||||||||
Db        181 GCTGCTCAT 189


RESULT 6  for SEQ ID NO:39
US-13-645-950-39
; Sequence 39, Application US/13645950
; Patent No. 8722871
; GENERAL INFORMATION
;  APPLICANT: NORRIS, STEVEN J.
;  TITLE OF INVENTION: VMP-LIKE SEQUENCES OF PATHOGENIC BORRELIA SPECIES AND STRAINS
;  FILE REFERENCE: UTSH.P0264US.D3
;  CURRENT APPLICATION NUMBER: US/13/645,950
;  CURRENT FILING DATE: 2012-10-05
;  PRIOR APPLICATION NUMBER: 13/324,357
;  PRIOR FILING DATE: 2011-12-13
;  CURRENT APPLICATION NUMBER: US/13/645,950
;  CURRENT FILING DATE: 2010-12-07
;  PRIOR APPLICATION NUMBER: 10/539,956
;  PRIOR FILING DATE: 2006-04-06
;  PRIOR APPLICATION NUMBER: PCT/US03/041182
;  PRIOR FILING DATE: 2003-12-22
;  PRIOR APPLICATION NUMBER: 60/435,077
;  PRIOR FILING DATE: 2002-12-20
;  NUMBER OF SEQ ID NOS: 107
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 39
;  LENGTH: 189
;  TYPE: DNA
;  ORGANISM: Borrelia garinii
;  FEATURE:
;  NAME/KEY: CDS
;  LOCATION: (1)..(189)
US-13-645-950-39

  Query Match             100.0%;  Score 189;  DB 25;  Length 189;
  Best Local Similarity   100.0%;  
  Matches  189;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGTGATAAAACGGGGGTTGCTGCGGATGCTGAAAATCCGATTGACGCGGCTATTGGGGGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GGTGATAAAACGGGGGTTGCTGCGGATGCTGAAAATCCGATTGACGCGGCTATTGGGGGT 60

Qy        61 GCGGATGCTGATGCTGCGGCGTTTAATAAGGAGGGGATGAAGAAGGATGATCAGATTGCT 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 GCGGATGCTGATGCTGCGGCGTTTAATAAGGAGGGGATGAAGAAGGATGATCAGATTGCT 120

Qy       121 GCTGCTATGGTTCTGAGGGGAATGGCTAAGGATGGGCAGTTTGCTTTGACGAATAATGCT 180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       121 GCTGCTATGGTTCTGAGGGGAATGGCTAAGGATGGGCAGTTTGCTTTGACGAATAATGCT 180

Qy        181 GCTGCTCAT 189
              |||||||||
Db        181 GCTGCTCAT 189




RESULT 7  for SEQ ID NO:39
US-14-257-613-39
; Sequence 39, Application US/14257613
; Patent No. 9115193
; GENERAL INFORMATION
;  APPLICANT: NORRIS, STEVEN J.
;  TITLE OF INVENTION: VMP-LIKE SEQUENCES OF PATHOGENIC BORRELIA SPECIES AND STRAINS
;  FILE REFERENCE: UTSH.P0264US.C1
;  CURRENT APPLICATION NUMBER: US/14/257,613
;  CURRENT FILING DATE: 2014-04-21
;  PRIOR APPLICATION NUMBER: 13/324,357
;  PRIOR FILING DATE: 2011-12-13
;  PRIOR APPLICATION NUMBER: 10/539,956
;  PRIOR FILING DATE: 2006-04-06
;  PRIOR APPLICATION NUMBER: 12/962,154
;  PRIOR FILING DATE: 2010-12-07
;  PRIOR APPLICATION NUMBER: 13645,950
;  PRIOR FILING DATE: 2012-10-05
;  PRIOR APPLICATION NUMBER: PCT/US03/041182
;  PRIOR FILING DATE: 2003-12-22
;  PRIOR APPLICATION NUMBER: 60/435,077
;  PRIOR FILING DATE: 2002-12-20
;  NUMBER OF SEQ ID NOS: 107
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 39
;  LENGTH: 189
;  TYPE: DNA
;  ORGANISM: Borrelia garinii
;  FEATURE:
;  NAME/KEY: CDS
;  LOCATION: (1)..(189)
US-14-257-613-39

  Query Match             100.0%;  Score 189;  DB 28;  Length 189;
  Best Local Similarity   100.0%;  
  Matches  189;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGTGATAAAACGGGGGTTGCTGCGGATGCTGAAAATCCGATTGACGCGGCTATTGGGGGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GGTGATAAAACGGGGGTTGCTGCGGATGCTGAAAATCCGATTGACGCGGCTATTGGGGGT 60

Qy        61 GCGGATGCTGATGCTGCGGCGTTTAATAAGGAGGGGATGAAGAAGGATGATCAGATTGCT 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 GCGGATGCTGATGCTGCGGCGTTTAATAAGGAGGGGATGAAGAAGGATGATCAGATTGCT 120

Qy       121 GCTGCTATGGTTCTGAGGGGAATGGCTAAGGATGGGCAGTTTGCTTTGACGAATAATGCT 180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       121 GCTGCTATGGTTCTGAGGGGAATGGCTAAGGATGGGCAGTTTGCTTTGACGAATAATGCT 180

Qy        181 GCTGCTCAT 189
              |||||||||
Db        181 GCTGCTCAT 189
The prior art anticipates the claimed invention.
Conclusion
15.      No claims are allowed.

16.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863. The examiner can normally be reached Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        June 16, 2022

/JANA A HINES/Primary Examiner, Art Unit 1645